DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.







Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Browne (US 6,297,439 B1).
As to claim 1, Browne discloses an information processing method of processing first musical piece information representing contents of a musical 5piece [Music sequence], which is dividable as a plurality of segments [Musical sequences] each with a predetermined duration, using a controller [Score interpreter 2 on FIG. 1] including at least one neural network [RANN 4 and 6 on FIG. 1] [Column 1, lines 6-16], the method comprising: 
inputting, during a current segment [Period of music], among the plurality of segments, of the first musical piece information and past 10performance information of at least one previous segment to the at least one neural network [RANN 4 on FIG. 1] that has undergone learning relating to a specific performance tendency [Particular style] of the at least one previous segment [“By using duration data and context data, the rhythm generation RANN 4, during the learning phase, adjusts internal weights such that rhythmic patterns within the input scores are impressed upon the rhythm generation RANN 4 as a whole. As a plurality of scores by a composer or from a particular style or period of music are input.” Column 5, lines 38-55]; and 
generating current performance information of the 15current segment relating to the specific performance tendency of the current segment based on at least the past performance information [“The note generation RANN 6 works in a similar fashion to the rhythm generation RANN 4, although it has a greater number of inputs. Specifically, as well as the duration data and context data provided to the rhythm generation RANN 4, the note generation RANN 6 receives the most probable duration from the rhythm generation RANN 4, as well as pitch data from the score interpreter 2. Using all of this information, the note generation RANN 6, during the learning phase, adjusts internal weights to impress likely chord progressions, note progressions or a combination of the two.” Column 5, line 56 to column 6, line 6].  

As to claim 2, Browne discloses the information processing method according to claim 1, 20wherein the generating of the current performance information provides, for each of the plurality of segments, the first musical piece information and the past performance information of a plurality of previous segments to sequentially generate each current performance information as time progresses [Column 8, lines 7-11].  

As to claim 3, Browne discloses the information processing method according to claim 1, wherein the generating of the current performance information includes: generating a linear predictor coefficient of the current 5segment [Column 3, lines 9-21]; and 
generating the current performance information according to the generated linear predictor coefficient and the past performance information [Column 3, lines 9-21].
10 As to claim 4, Browne discloses the information processing method according to claim 3, wherein the at least one neural network includes: a first neural network that generates, during a predetermined analysis period, feature information for each of the plurality of segments [Column 5, lines 38-55]; and  
15a second neural network that generates the linear predictor coefficient of the current segment from the generated feature information of the current segment and the past performance information [Column 5, lines 56-65].  

20As to claim 7, Browne discloses the information processing method according to claim 1, wherein the controller includes a processor [Column 7, lines3-5].  

10 As to claim 8, Browne discloses an information processing apparatus [FIG. 6] comprising: a storage device [Storage device 610 on FIG. 6] storing first musical piece information representing contents of a musical piece, which is dividable as a plurality of segments [Musical sequences] each with a predetermined duration [RANN 4 and 6 on FIG. 1] [Column 1, lines 6-16]; and 
15a controller [Processor 605 on FIG. 6] including at least one neural network [RANN 4 and 6 on FIG. 1] [Column 1, lines 6-16] configured to: see claim 1’s rejection for the rest of the limitations.

As to claim 9, see claim 2’s rejection.

As to claim 10, see claim 3’s rejection.

As to claim 11, see claim 4’s rejection.

As to claim 14, see claim 7’s rejection.

As to claim 15, Browne discloses a non-transitory storage medium storing a program executable by a computer to execute a method of processing first musical piece information representing contents of a musical 20piece, which is dividable as a plurality of segments [Musical sequences] each with a predetermined duration [Column 6, lines 51-58], the method comprising:  see claim 1’s rejection for the rest of the limitations.





Allowable Subject Matter
Claims 5-6 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
August 5, 2022